DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed controller configured to after completion of an image forming operation for forming an image on a recording material cause: a transfer roller to separate from an intermediate transfer member, a developing device to form on an image carrier a toner band to be supplied to a cleaning blade, and rotation of the image carrier to stop such that at least part of the toner band formed on the image carrier stops within a section from a first position facing the transfer roller to a second position facing the cleaning blade in the rotation direction, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Takeuchi et al. (US 9851670) disclose stopping the photoconductor with interposing toner between the photoconductor and intermediate transfer belt; Sugiura et al. (US 2014/0321874) disclose forming a toner pattern and separating a transfer roller from an intermediate transfer belt; Takenaka (US 2012/0008970) discloses using a cleaning toner in an image forming apparatus which uses a cleaning blade to clean a photoconductor which contacts an intermediate transfer belt.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW